Citation Nr: 0123207	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  98-19 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals, old right knee injury, status post arthroscopy, 
prior to December 2, 1998, on appeal from the initial grant 
of service connection.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals, old right knee injury, status post arthroscopy, 
from December 2, 1998, on appeal from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from May 1971 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that determination, the RO granted 
service connection for a right knee disability with an 
evaluation of 10 percent for residuals of old right knee 
injury, status post arthroscopy, and a temporary total 
evaluation for treatment requiring convalescence from April 
9, 1993, through June 30, 1993.  

In December 1998, the appellant and his wife testified at a 
hearing before the RO, and a copy of the transcript is in the 
claims file.  On July 6, 1999, a hearing was held in 
Washington, D.C., before the undersigned, who is a member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2001).  

The Board, in a December 1999 decision, denied the claim for 
an evaluation in excess of 10 percent for the right knee 
injury prior to December 2, 1998, and granted a 20 percent 
evaluation for that disability from December 2, 1998.  In 
February 2000, the Board denied the appellant's motion for 
reconsideration of that decision.  The appellant then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court), which in April 2001 vacated the Board's decision 
"to the extent that it denied an evaluation in excess of 10 
[percent] prior to December 2, 1998, and an evaluation in 
excess of 20 [percent] from December 2, 1998," and remanded 
the case to the Board for further adjudication.  Therefore, 
the issues for appellate review are as stated on the title 
page of this decision.  

Since the Board previously reviewed the case, the appellant 
has submitted additional pertinent evidence for consideration 
by the Board, along with a waiver of initial RO consideration 
of that evidence, in compliance with the requirements of 
38 C.F.R. § 20.1304(c) (2000).  

When the Board previously considered the case, in September 
1999, The American Legion represented the appellant.  On 
appeal to the Court, the appellant was represented by a 
private attorney, who in a July 2001 letter stated that he 
would not represent the appellant before the Board subsequent 
to the Court's Order.  The appellant remains represented 
before the Board by The American Legion.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  All available relevant evidence necessary to substantiate 
the appellant's claim for benefits has been obtained by the 
RO.  

2.  From the initial grant of service connection, the 
appellant's right knee disability was manifested by 
limitation of flexion to no more than 130 degrees, possible 
effusion, crepitus, and arthritic changes shown on 
radiographic studies, with no evidence of subluxation or 
instability.  

3.  From December 2, 1998, the appellant's right knee 
disability was manifested by a limitation of flexion to no 
more than 130 degrees, small effusion, crepitus, arthritic 
changes, and probable small tear of the posterior horn 
remnant and possible small tear in the posterior horn of the 
lateral meniscus, with locking and pain, but with all 
ligaments intact.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, old right knee injury, status post 
arthroscopy, prior to December 2, 1998, on appeal from the 
initial grant of service connection, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.71, 4.71a, Diagnostic Code 5259 (2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals, old right knee injury, status post 
arthroscopy, from December 2, 1998, on appeal from the 
initial grant of service connection, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.71, 4.71a, Diagnostic Code 5258 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

June and December 1971 service medical records indicated that 
the appellant complained of intermittent anterior knee pain 
bilaterally of eight months' duration following sports-
related injuries.  Physical examination showed moderate point 
tenderness below the inferior margin of the patella, good 
range of motion without pain, and no pain on patellar motion.  
The assessment was subpatellar pain.  In July 1972, he had 
point tenderness in the lower third of the right patella with 
swelling, effusion, and edema.  X-rays were negative, and he 
had full range of motion.  His separation examination in 
November 1972 did not refer to a right knee disorder.  

VA examination in March 1993 noted range of motion of 0-135 
degrees, with a definite "clunk" accompanied by pain on 
range of motion.  There appeared to be a slight puffiness in 
the area of the knee, but no definite redness or heat.  There 
was tenderness to palpation of the medial joint line.  The 
examiner was unable to demonstrate any instability.  The 
appellant performed a satisfactory heel and toe walk and was 
able to squat and arise again while bearing most of the 
weight on the left leg.  The impression was history of old 
right knee injury, probable meniscus tear.  

In April 1993, the appellant underwent arthroscopy of the 
right knee by a private physician, Joseph B. Ray, M.D.  The 
operative report indicated a postoperative diagnosis of 
painful right knee with complex tear, posterior horn, medial 
meniscus and associated chondromalacia of the medial femoral 
condyle and chronic synovitis of the medial compartment.  The 
operation involved partial medial meniscectomy; shaving of 
chondromalacia of the medial femoral condyle, and partial 
synovectomy of the medial compartment.

An August 1993  client history from Occupational Health 
Network Industrial Rehab noted that the appellant was 
employed.  

In August 1995, another private physician, William A. 
Crotwell, III, M.D., noted that the appellant's right knee 
had locked up and was painful under the kneecap.  There was 
no effusion, and the patella was centralized.  There was some 
crepitance and pain underneath the patella.  An x-ray showed 
some mild to moderate chondromalacia.

In a September 1995 letter, Dr. Crotwell stated that the 
appellant suffered from, inter alia, chondromalacia of the 
right patella.  His severe neck pain, as well as other 
disabilities, showed a poor prognosis for improvement in the 
future and was expected, instead, to continue to deteriorate.  
Based on this letter, the Social Security Administration 
(SSA) issued an October 1995 decision that awarded a period 
of disability since July 1994 based on these disabilities.  

VA examination in November 1995 noted diminished range of 
motion.  

Four letters received in July 1998 from friends and relatives 
of the appellant stated that he had injured his right knee 
during military service and that he was currently unable to 
work due to his knee disability.  His spouse expressed 
frustration at VA because the appellant had not been assigned 
a disability rating for his knee.  

The VA orthopedic examination in August 1998 was conducted by 
the examiner who had previously examined the appellant in 
March 1993.  The examiner indicated that he reviewed the 
service medical records and the claims file, and that the 
appellant complained of a symptomatic right knee, with 
recurrent episodes of swelling and giving way.  He mentioned 
problems with prolonged periods of weight bearing and with 
activities such as squatting, or stooping, or going up or 
down stairs.  Physical examination revealed that the 
appellant moved about the room without difficulty with a 
barely perceptible limp on the right.  Range of motion of the 
right knee was 0-130 degrees, with pain and crepitus on range 
of motion testing.  There was no definite effusion, although 
there appeared to be a slight puffiness about the knee.  He 
did have tenderness to palpation about the patellofemoral 
joint, as well as pain with patella compression and 
tenderness to palpation about the medial joint line.  No 
ligamentous instability was demonstrable and no measurable 
atrophy noted.  An x-ray report noted minimal joint space 
narrowing affecting the right knee.  The impression was 
residuals of old right knee injury, status post arthroscopy 
of the right knee with partial medial meniscectomy, shaving 
of chondromalacia of medial femoral condyle and partial 
synovectomy.

Dr. Crotwell's clinical records in November 1998 indicated 
that the collateral and cruciate ligaments were intact and 
that the appellant complained of pain under the patella with 
bending and with ascending and descending stairs and hills.  
He stated there was no real popping and no locking.  The 
patella was centralized, but he had crepitus with 
manipulation and pain underneath the patella.  X-rays 
reportedly showed grooving of the femoral condyle and medial 
joint space narrowing and some mild patellofemoral arthritis 
and grooving of the patella.  The impression was 
patellofemoral arthritis and chondromalacia of the right 
knee.

An MRI of the right knee on December 2, 1998 from Alabama 
Orthopaedic Clinics provided an impression that the changes 
within the medial meniscus were consistent with previous 
partial meniscectomy.  There was a probable small tear in the 
posterior horn remnant extending to the inferior articular 
surface.  A small tear may also be present in the posterior 
horn of the lateral meniscus.  There was no large tear or 
displaced meniscal fragment seen on either side of the joint.  
The anterior cruciate, posterior cruciate, tibial collateral 
and lateral ligaments were intact, as were the quadriceps and 
patellar tendons.  There was no evidence of patellar 
subluxation or a patellar retinaculum tear.  There were post 
arthroscopic changes and joint effusion.

VA clinical records in December 1998 revealed that the 
appellant complained of right knee pain of several weeks' 
duration.  He reported that a private MRI had shown a torn 
meniscus.  On examination, there was crepitus, but no medial 
or lateral pain with movement.  The assessment was right knee 
meniscus tear.  

In a January 1999 letter, Dr. Crotwell noted that he had 
cared for the appellant's multiple orthopedic complaints, 
including the right knee disability, since 1992.  He 
indicated that the appellant had been initially diagnosed 
with chondromalacia of the right patella, had undergone three 
surgeries by Dr. Ray, and, since then, had developed severe 
right knee arthritis.  That arthritis had progressively 
worsened and was followed conservatively for maintenance 
care, including medications, physical therapy, and the use of 
a lateral stabilizing brace.  Dr. Crotwell recounted the 
appellant's August 1998 fall with subsequent severe bilateral 
knee pain, his findings from November 1998 revealing crepitus 
with manipulation, and the results of the December 2, 1998 
MRI, which showed a partial tear of the posterior horn on the 
medial and lateral meniscus and arthritic changes in the 
knee.  Dr. Crotwell's impression was deranged right knee, 
with tear of the medial and lateral meniscus; severe 
arthritis.  Dr. Crotwell opined that the veteran's right knee 
disability would be assigned a 10 percent rating under AMA 
(American Medical Association) guidelines because of his 
arthroscopic surgery in 1993 and his torn meniscus.  He 
further opined that the current level of disability under AMA 
guidelines, because of the re-tear of the medial and lateral 
meniscus and arthritis, would be 15 percent to the lower 
extremity.

VA clinical records in March 1999 showed that the appellant 
complained of pain.  He reported that an MRI showed a 
meniscal tear, and the examiner noted that the MRI was not 
available to review.  Right knee range of motion was 0-130 
degrees, and there was mild crepitus with range of motion.  
He had positive medial joint line tenderness and positive 
McMurray's sign.  (McMurray's sign is the occurrence of a 
cartilage click during manipulation of the knee, indicative 
of a meniscal injury.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1524 
(27th ed. 1988).)  There was no collateral joint line 
tenderness.  The impression was meniscus tear and 
osteoarthritis of the right knee.  

The appellant testified at a hearing before the undersigned 
Member of the Board in July 1999.  He stated that he injured 
his right knee playing basketball during service.  He 
indicated that he formerly worked in a chemical plant, where 
his job responsibilities including walking and standing for 
prolonged periods, climbing onto and down from machinery, and 
lifting heavy loads.  He noted that he had since retired from 
that position and was in receipt of SSA disability benefits.  
He stated he wore a brace and used a cane to control give way 
of the right knee occurring five or six times per month.  He 
also used three medications to control pain, which was worse 
during daily activities than on awakening in the morning.  He 
reported that he could not do regular maintenance activities 
around his house, such as cutting the grass or climbing a 
ladder, due to the pain and instability.  His spouse 
testified that she worked with the appellant at his former 
employment and attested to his inability to perform his 
assigned job responsibilities involving climbing, standing, 
and walking.  She also noted that the surgery had been 
recommended for the right knee, but that the appellant did 
not intend to pursue that course given a history of blood 
clots during surgery in 1998 on the nonservice-connected left 
knee.  

In a December 1999 letter, Dr. Crotwell indicated that the 
appellant had multiple orthopedic complaints of the right 
knee, including chondromalacia of the right patella and 
severe arthritis.  He continued to suffer with severe 
arthritis and locking of the right knee, which had 
progressively worsened since 1992.  He referred to the 
December 1998 MRI in support of this assessment.  It was also 
noted that surgical intervention had been recommended, but 
that the appellant chose to postpone that surgery.  He had 
been followed conservatively for maintenance care with 
medications, physical therapy, and a lateral stabilizing 
brace.  

In a May 2001 letter, Dr. Crotwell wrote that the appellant 
had increased arthritic changes in the right knee and might 
soon have to undergo surgical intervention.  An accompanying 
May 2001 private clinical record showed that the appellant 
had catching and popping in the right knee.  The physician 
indicated that an MRI showed degenerative signal in the 
posterior horn of the medial meniscus with no tear; the 
examiner also noted an undersurface tear and fragmentation of 
the edge of it with fraying, some arthritis behind the knee 
cap, and some old bone bruise or arthritis of the tibial 
plateau.  The impression was arthritis of the right knee, 
probable torn medial meniscus, and lateral meniscus.  The 
physician indicated that he would monitor the minimal 
subluxing of the meniscus, and would recommend a video 
arthroscopy.  

II.  Legal Analysis

A.  Duty to Assist and Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  The VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before that date and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

The salient features of the new statutory obligations require 
VA to:

? provide application forms and notify the claimant and 
the representative, if any, if his application is 
incomplete, of the information necessary to complete 
the application, 38 U.S.C.A. § 5102 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2));

? provide the claimant and the claimant's representative, 
if any, with notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim, 38 U.S.C.A. § 5103(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(1)); 

? make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, 38 U.S.C.A. § 5103A(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c), (d));

? make every reasonable effort to obtain relevant records 
(including private and service medical records and 
those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, 38 U.S.C.A. 
§ 5103A(b) and (c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c));

? provide a medical examination or obtain a medical 
opinion when such an examination or opinion is 
necessary to make a decision on the claim, meaning that 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) - (i) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but (iii) does not contain sufficient 
medical evidence for the Secretary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  

The appellant filed a complete application for service 
connection for a right knee disability in March 1993, and 
there is no issue as to incompleteness of that application.  
38 U.S.C.A. § 5102 (West Supp. 2001).  

VA must also provide the appellant with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The RO provided the appellant with a 
January 1994 statement of the case during the initial stage 
of this claim, when the issue was whether service connection 
should be established.  After the RO granted service 
connection for a right knee disability in a September 1998 
rating decision and the appellant disagreed with the assigned 
10 percent evaluation, the RO issued a November 1998 
statement of the case and a January 1999 supplemental 
statement of the case.  The statement and supplemental 
statement of the case summarized the evidence considered, the 
law applicable, and the evidence required to substantiate the 
claim.  The RO also issued letters to the appellant and to 
health care providers he had identified in order to obtain 
evidence relevant to the claim.  In an August 1993 letter, 
the RO asked the appellant to provide information as to the 
source of all medical treatment and to provide releases so 
that VA could obtain records of that treatment.  In a March 
1999 letter, the RO informed that appellant that he could 
submit additional evidence and argument relevant to the 
claim.  From the foregoing, the record indicates that VA has 
notified the appellant of required information and evidence 
not previously provided that is necessary to substantiate the 
claim, as mandated by 38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(1)).  

VA must also, in accord with 38 U.S.C.A. § 5103A(a), (b), and 
(c) (West Supp. 2001), make reasonable efforts to obtain or 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, including 
private and service medical records and those possessed by VA 
or other Federal agencies, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See also, 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  The record includes the service medical records, 
including copies of records from the Fort Campbell clinic and 
from the dispensary at the 44th Engineer Battalion.  The 
appellant has stated in his applications and in various 
statements and in his hearing testimony that he received 
treatment from Drs. Crotwell and Ray, and by a Dr. Coleman 
and a Dr. Sutton, who worked from the same office.  The 
record includes copies of records from Drs. Crotwell and Ray.  
In a July 1998 statement, however, the appellant's spouse 
indicated that records prepared by Drs. Coleman and Sutton 
had been destroyed as he had not been seen in that office 
since 1976.  In a July 1998 statement, Dr. Coleman indicated 
that if the appellant had not been treated in his office in 
the previous 10 years, then his records would have been 
destroyed.  The Board sees no further action to take in 
accord with the requirements of 38 U.S.C.A. § 5103A(a), (b), 
and (c) (West Supp. 2001) or the implementing regulations.  

Finally, the record includes VA examinations in March 1993, 
November 1995, and August 1998 addressing various aspects of 
the claim herein at issue.  These examinations satisfy the 
"necessary" examination requirement of 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

The Board finds that VA has satisfied its duties to assist 
and notify the appellant in accordance with the new 
requirements of the VCAA.  On appellate review, the Board 
sees no areas in which further development may be fruitful.  
The appellant apparently concludes similarly, as he stated in 
July 2001 statements that he had no further argument or 
evidence to submit and that he wanted the case decided by the 
Board without further remand to the RO.  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


B.  Generally Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; Dinsay v. Brown, 9 Vet. App. 
79, 85 (1996); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claims herein at issue, is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods based on the facts found, a 
practice known as "staged" ratings.  

The Board, in the December 1999 decision, denied an 
evaluation in excess of 10 percent for the right knee 
disability prior to December 2, 1998, and granted a 
20 percent evaluation from December 2, 1998.  The Court's 
April 2001 Order did not vacate the grant of the 20 percent 
evaluation.  Therefore, the analysis here is divided into two 
parts: first, entitlement to an evaluation in excess of 10 
percent prior to December 2, 1998; and second, entitlement to 
an evaluation in excess of 20 percent from December 2, 1998.  

In evaluating the veteran's right knee disability, 
consideration is given to all potentially applicable 
diagnostic codes.  The evaluation of the same disability 
under more than one diagnosis that encompasses the same 
manifestations of disability must be avoided.  38 C.F.R. 
§ 4.14 (2000).  To evaluate the same manifestations of 
disability under more than one diagnostic code would 
constitute "pyramiding."  Id.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran's representative and the veteran have argued that 
he should be evaluated under Diagnostic Code 5257 or 5258, 
rather than Diagnostic Code 5259.  He has also argued that he 
should be separately evaluated for arthritis.  The Board will 
consider each of these diagnostic criteria.


C.  Right Knee Disability Prior to December 2, 1998

The 10 percent evaluation prior to December 2, 1998 was 
assigned pursuant to the criteria of Diagnostic Code 5259 for 
removal of the semilunar cartilage, symptomatic.  38 C.F.R. 
§ 4.71a (2000).  "Meniscus" designates "one of the 
crescent-shaped disks of fibrocartilage attached to the 
superior articular surface of the tibia."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1005 (27th ed. 1988).  As the 
appellant in August 1998 underwent partial removal of one of 
these disks in the right knee, evaluation of the disability 
pursuant to the criteria of Diagnostic Code 5259 is 
appropriate.  There is no higher evaluation that may be 
assigned under Diagnostic Code 5259.

The appellant has argued that the disability should be 
evaluated pursuant to Diagnostic Codes 5257 or 5258, rather 
than Diagnostic Code 5259.  Diagnostic Code 5257 refers to 
other impairment of the knee, manifested by recurrent 
subluxation or lateral instability.  If the impairment is 
severe, a 30 percent evaluation is warranted; if moderate, a 
20 percent evaluation is warranted; and if slight, a 
10 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  

The March 1993 VA examination did not demonstrate instability 
and was silent as to subluxation.  The evidence summarized 
above was silent as to any subluxation or instability until 
the August 1998 VA examination, which found no ligamentous 
instability, although the appellant complained of recurrent 
episodes of give way.  Dr. Crotwell's examination in November 
1998 found the ligaments intact.  Even though the MRI on 
December 2, 1998 noted a probable small tear in the posterior 
horn remnant and a possible small tear in the posterior horn 
of the lateral meniscus, these findings do not provide any 
evidence of any abnormality of the right knee ligaments that 
could cause instability.  Accordingly, there is no basis for 
assigning a disability evaluation under Diagnostic Code 5257 
prior to December 2, 1998.  If there is no manifestation of 
disability reflected in the objective medical evidence, there 
is no basis for assigning a rating.

Diagnostic Code 5258 applies to dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint.  A 20 percent evaluation is the only 
rating provided under this code.  The evidence summarized 
above does not show dislocated semilunar cartilage in the 
right knee prior to the MRI of December 2, 1998.  Even on the 
December 1998 MRI, the findings were of "no . . . displaced 
meniscal fragment."  Dr. Crotwell in August 1995 indicated 
that the right knee locked and produced pain, although there 
was no effusion.  The VA examination in August 1998 noted 
pain in the right knee, but no effusion, and was silent as to 
any locking.  Dr. Crotwell noted in November 1998 that the 
appellant stated there was no locking.  This intermittent 
symptomatology does not indicate frequent periods of locking, 
pain, and effusion, and there is no objective medical 
evidence that the semilunar cartilage was dislocated at any 
time.  Thus, prior to December 2, 1998, the preponderance of 
the evidence is against evaluating the right knee disability 
under Diagnostic Code 5258, rather than Diagnostic Code 5259.  

As the evidence does not indicate that the appellant's right 
knee is manifested by ankylosis or impairment of the tibia 
and fibula, analysis of the appeal pursuant to the criteria 
of Diagnostic Codes 5256 and 5262, respectively, is not in 
order.  

Consideration is given to whether the veteran's right knee 
disability prior to December 2, 1998, might be more favorably 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Although the veteran's x-rays in March 1993 showed no 
abnormality, he has now been diagnosed to have arthritis.  
Degenerative arthritis, established by x-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003.  When the limitation of 
motion of the joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is warranted for each such major joint or group of 
minor joints affected by limitation of motion, to be combined 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Hicks v. 
Brown,  8 Vet. App. 417, 420 (1995).

Limitation of motion is evaluated with reference to 
Diagnostic Code 5261, limitation of extension, or Diagnostic 
Code 5260, limitation of flexion.  Normal range of motion is 
considered to be 0 degrees extension and 140 degrees flexion.  
38 C.F.R. § 4.71a, Plate II (2000).  A noncompensable 
evaluation under Diagnostic Code 5261 requires extension 
limited to five degrees.  The veteran has normal extension to 
zero degrees, and thus has no limitation of extension.  There 
is no limitation of motion under this Diagnostic Code, and no 
basis to assign an evaluation under it.

The veteran's flexion has been demonstrated to be either full 
or very slightly limited.  On VA examination in March 1993, 
his flexion was limited to 135 degrees.  On VA examination in 
August 1998, flexion was limited to 130 degrees.  A 
noncompensable evaluation under Diagnostic Code 5260 requires 
flexion limited to 60 degrees.  

Accordingly, the preponderance of the objective medical 
evidence is against assigning a rating for limitation of 
motion of the right knee, as the very slight limitation of 
flexion he has demonstrated does not even begin to 
approximate the limitation required for even a noncompensable 
evaluation.  Nor would a rating for limitation of motion be 
warranted under the provision of Diagnostic Code 5003 
permitting a 10 percent rating for a major joint (and the 
knee is a major joint, 38 C.F.R. § 4.45(f)) be appropriate, 
because application of this criterion requires that the 
limitation of motion at least meet the code requirements for 
noncompensable limitation of motion.  See VAOPGCPREC 23-97 
and 9-98.  

As there is not even a noncompensable disability rating to be 
applied under Diagnostic Code 5003 or the limitation of 
motion codes, it would not be more advantageous to apply 
those codes to the veteran's right knee disability prior to 
December 2, 1998.  Neither would a separate disability rating 
be appropriate (if at least a noncompensable limitation of 
motion were shown) because Diagnostic Code 5259 may encompass 
limitation of motion.  See  VAOPGCPREC 9-98.

Because Diagnostic Code 5259 may encompass limitation of 
motion, the Board must consider whether there is likely to be 
additional functional loss due to pain (38 C.F.R. § 4.40) or 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement (38 C.F.R. § 4.45).  The 
Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
these criteria must be taken into account when evaluating a 
joint rated on limitation of motion, and that consideration 
must be given to whether a higher rating might be warranted 
because of greater limitation of motion due to pain on use or 
during flare-ups.

It is the intent of the schedule to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  However, although the Board is 
required to consider the effect of pain when making a rating 
determination, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In this case, the veteran's right knee disability has been 
assigned a compensable evaluation of 10 percent under 
Diagnostic Code 5259.  This contemplates the very slight 
limitation of flexion he has demonstrated.  There is not 
objective medical evidence at any time from the grant of 
service connection to December 2, 1998, on which to conclude 
that the veteran's right knee was ever limited in flexion to 
even the 60 degrees required for a noncompensable evaluation 
under Diagnostic Code 5260, which, if it were shown, would 
warrant a 10 percent evaluation under Diagnostic Code 5003.  
However, as noted above, since limitation of motion is 
contemplated under Diagnostic Code 5259, a separate 
evaluation could not be assigned for limitation of motion 
without pyramiding.

There is no reasonable basis to conclude that the veteran's 
limitation of flexion of his right knee has ever, even on 
flare-ups, been manifested by limitation to 30 degrees, which 
would be required to support a 20 percent evaluation under 
Diagnostic Code 5003-5260.

Accordingly, prior to December 2, 1998, the preponderance of 
the evidence is against a rating in excess of 10 percent for 
the right knee disorder.


D.  Right Knee Disability From December 2, 1998

With respect to the evaluation from December 2, 1998, the 20 
percent evaluation was assigned pursuant to the criteria of 
Diagnostic Code 5258 (dislocated semilunar cartilage).  
38 C.F.R. § 4.71a (2000).  This 20 percent evaluation was 
based on the December 2, 1998 MRI, which showed changes 
within the medial meniscus consistent with previous partial 
meniscectomy, a probable small tear in the posterior horn 
remnant extending to the inferior articular surface, and a 
possible small tear in the posterior horn of the lateral 
meniscus, with joint effusion, even though that MRI also 
showed no displaced meniscal fragment.  A higher evaluation 
cannot be assigned using these diagnostic criteria because 
Diagnostic Code 5258 does not provide for an evaluation in 
excess of 20 percent.  

Diagnostic Code 5258 contemplates limitation of motion.  (See 
VAOPGCPREC 9-98, which, while not discussing Diagnostic Code 
5258, refers to medical authority providing that restriction 
of movement may be caused by tears and displacements of the 
menisci.)  Accordingly, as discussed above, consideration 
must be given to whether rating the right knee from December 
2, 1998, might be more favorably done pursuant to the 
criteria for evaluating arthritis and limitation of motion.  
As was the case with the rating prior to December 2, 1998, 
however, a separate rating may not be assigned for limitation 
of motion or arthritis without violating the prohibition 
against pyramiding.

Since December 2, 1998, the sole finding regarding range of 
motion of the right knee was in March 1999 VA treatment 
records, which showed zero degrees extension to 130 degrees 
flexion.  This limitation of flexion, as discussed above, is 
far from meeting the minimum limitation of flexion of 60 
degrees required to support even a noncompensable evaluation 
under Diagnostic Code 5260.  There is no limitation of 
extension, and no evidence that even a noncompensable 
limitation of extension of five degrees has ever been shown.  
In order to warrant a higher evaluation than 20 percent for 
limitation of motion, there would have to be evidence that 
flexion was limited to 15 degrees (for a 30 percent 
evaluation) or that extension was limited to 20 degrees (for 
a 30 percent evaluation).  There is simply no objective 
evidence that the veteran's right knee disability has ever 
been manifested by such severe limitation of motion, even on 
flare-ups, for which he does seek treatment.

Consideration is also given to evaluating the disability 
under Diagnostic Code 5257 referring to recurrent subluxation 
or lateral instability.  As noted above, if the disorder is 
severe, a 30 percent evaluation is warranted; if moderate, a 
20 percent evaluation is warranted; and, if slight, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.71a (2000).  

Dr. Crotwell noted in his January and December 1999 letters 
that the appellant used a lateral stabilizing brace.  He also 
reported that the veteran suffered from locking of the right 
knee.  He did not report any lateral instability or 
subluxation.  He also indicated in a May 2001 letter that the 
appellant had minimal subluxing of the meniscus.  The use of 
a brace suggests lateral instability.  However, such 
instability has never been noted in treatment records or on 
examination, and all ligaments are intact.  Furthermore, 
minimal subluxation of the meniscus does not indicate 
recurrent subluxation of the knee.  The preponderance of the 
evidence is against assigning a separate evaluation under 
Diagnostic Code 5257 from December 2, 1998.  The frequent 
locking reported by Dr. Crotwell is contemplated in the 
rating under Diagnostic Code 5258.

As the evidence does not indicate that the right knee is 
manifested by ankylosis or impairment of the tibia and fibula 
after December 2, 1998, application of Diagnostic Codes 5256 
and 5262, respectively, is not in order.  

In summary, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the right knee 
disability from December 2, 1998.  

E.  Other Considerations

The appellant argues that VA should follow the lead set by 
SSA, which in an October 1995 determination granted a period 
of disability based in part on the right knee disability.  
That determination, though, was based on a September 1995 
letter from Dr. Crotwell indicating that the appellant's 
primary disability was related to cervical disc syndrome and 
three other orthopedic problems, including chondromalacia of 
the right patella.  In this case, the Board must analyze only 
the impairment derived from the right knee disability, 
without reference to the other nonservice-connected 
disorders.  While the SSA determination is persuasive 
evidence of right knee impairment, and the evidence 
supporting it has been considered by the Board, that 
determination cannot serve as a means of equating the 
evaluation assigned by VA with those benefits provided by 
SSA.  

Dr. Crotwell provided his assessment of the percentage of 
disability attributable to the veteran's right knee 
disability in his January 1999 letter, assessing it as 10 
percent disabling after his arthroscopic surgery in 1993, 
pursuant to AMA (American Medical Association) guidelines.  
Dr. Crotwell further opined that the veteran's arthritis and 
re-tear of the medial and lateral meniscus would now warrant 
a rating of 15 percent "to the lower extremity" pursuant to 
AMA guidelines.

The Board does not apply AMA guidelines in evaluating 
disability.  It is constrained to follow and apply applicable 
law and regulations pertaining to the system of veterans 
benefits contained in Title 38, United States Code, and Title 
38, Code of Federal Regulations, as well as precedent 
opinions of the Department's General Counsel and controlling 
case law.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. 
§ 20.101(a) (2000).  However, in applying the law pertinent 
to the veteran's claim for his service-connected right knee 
disorder, the result is more beneficial to the veteran than 
would be the case if his doctor's assessment of the level of 
disability were to be applied.  In applying the appropriate 
diagnostic criteria, his rating tracks his doctor's AMA 
assessment prior to December 2, 1998, and is greater than his 
doctor's AMA assessment from and after December 2, 1998.



ORDER

An evaluation in excess of 10 percent for residuals, old 
right knee injury, status post arthroscopy, prior to December 
2, 1998, on appeal from the initial grant of service 
connection, is denied.  

An evaluation in excess of 20 percent for residuals, old 
right knee injury, status post arthroscopy, from December 2, 
1998, on appeal from the initial grant of service connection, 
is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


